DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2022 has been entered. Claims 1-20 are pending. 
Response to Arguments
Applicant's arguments with respect to the amended claims have been considered, and an updated rejection has been provided below in light of Applicant’s claim amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 18 recite the limitation “a textile fabric formed into a pelvic portion having a waist opening, a left leg portion, and a right leg portion.” Claim 9 recites the similar limitation “the first layer and the second layer formed into a pelvic portion having a waist opening, a left leg portion, and a right leg portion.” The limitations are indefinite, as it is unclear how the pelvic portion can have a waist opening. The Examiner notes that the pelvic portion typically refers to a portion of a garment that covers the wearer’s pelvis. i.e., the area below the abdomen that is located between the hip bones and includes the bladder, rectum, and reproductive organs. As such, the pelvic portion of a garment does not usually include a waist opening (which usually extends well above the pelvic portion). See Fig. 12 of the pending application, which illustrates pelvic portion 1202 independently from waist opening 1208, and corresponding paragraph 0064 of the specification, which describes the structures independently from one another: “In FIG. 12, the article 1200 includes a pelvic portion 1202, a front side 1203, a back side 1234 (shown in FIG. 13), a right leg portion 1204, and a left leg portion 1206. The article 1200 includes a waist opening 1208, as well as a right leg opening 1210 and a left leg opening 1212.” The Examiner also notes that the syntax of claims 1, 9, and 18 is confusing, as it is unclear whether the left leg portion and the right leg portion are recited to be part of the textile fabric, or part of the pelvic portion. 
For purposes of examination, the Examiner will interpret the limitation as follows, in accordance with Fig. 12 and paragraph 0064 of the specification: “a textile fabric formed into a pelvic portion, a left leg portion, and a right leg portion; the article of apparel further including a waist opening” (claims 1 and 18) and “the first layer and the second layer formed into a pelvic portion, a left leg portion, and a right leg portion; the article of apparel further including a waist opening” (claim 9).
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over McNabb (US Patent No. 6,401,250) in view of Noda et al. (herein Noda)(US PG Pub 2012/0225257), further in view of Lin (US PG Pub 2006/0201612) and Boissier (US PG Pub 2010/0004615).
Regarding claim 1, McNabb discloses a lower body article of apparel (shorts of Figs. 1-2) comprising:
a textile fabric (see column 3, line 54 – column 4, line 3) formed into a pelvic portion (16) having a waist opening (21), a left leg portion (23) and a right leg portion (25); and
a plurality of slits (26) formed through the textile fabric in a repeating pattern (see Figs. 1-4 and column 4, lines 12-25 and 50-64), each slit of the plurality of slits having a first configuration when the textile fabric is in an unstretched state (see Fig. 5) and a second configuration when the textile fabric is in a stretched state (see Fig. 6 and column 4, line 49 - column 5, line 9),
wherein the plurality of slits is arranged in the textile fabric to form at least a first column of slits in linear alignment with one another (see annotated Fig. 5), a second column of slits in linear alignment with one another (see annotated Fig. 5), and a third column of slits in linear alignment with one another (see annotated Fig. 5);
wherein the repeating pattern comprises a first slit in linear alignment with a second slit and separated by a spacing (vertical spacing between first and second slit as annotated, see Fig. 5) and a third slit parallel to and offset from the first slit and the second slit, the third slit being staggered relative to the first slit and the second slit such that the third slit overlies the spacing between the first slit and the second slit (see annotated Fig. 5; note that by definition “overlie” means “to lie over or upon,” and claim 1 as currently recited does not require the third slit to fully encompass the width of the spacing; see definition 1 of “overlie” via Merriam-Webster.com).

    PNG
    media_image1.png
    746
    762
    media_image1.png
    Greyscale


McNabb substantially discloses the invention as claimed above but fails to explicitly show a large enough selection of slits to encompass a configuration wherein the second column of slits consists of one less slit than the first column of slits, and the third column of slits consists of least one less slit than the second column of slits. The Examiner notes that while McNabb discloses wherein the entire gusset area 13 includes the regular pattern of slits along its length (see Figs. 1-3 of column 4, lines 12-25 of McNabb), Figs. 5-6 only depict a small selection in close-up view.
	However, Noda teaches a textile fabric (30A) for forming an article of apparel (see Figs. 1a-1b and paragraphs 0001-0002, 0018-0019 and 0054-0067) comprising a plurality of slits (11) formed through the textile fabric in an offset repeating pattern corresponding to the offset repeating pattern of McNabb (see Fig. 1a of Noda and Fig. 5 of McNabb), to form at least a first column of slits in linear alignment with one another, a second column of slits in linear alignment with one another, and third column of slits in linear alignment with one another (see annotated Fig. 1a and paragraphs 0054-0067), wherein the second column of slits consists of one less slit than the first column of slits, and the third column of slits consists of one less slit than the second column of slits (see annotated Fig. 1a; the Examiner notes that while this paragraph of the claim includes “consists of” language, claim 1 is still an open-ended “comprising” claim (“A lower body article of apparel comprising…”), and the claim further utilizes open-ended language (“wherein the plurality of slits are arranged in the textile fabric to form at least a first column of slits…a second column of slits…and a third column of slits”) – as such, the first, second, and third column as annotated “consist of” the claimed number of slits, and the article of apparel also includes additional slits outside of the annotated arrangements, which is not currently prohibited by claim 1; e.g., as shown in Fig. 1a of Noda, the first column as annotated has five slits, the second column as annotated consists of four slits, which is one less slit than the first column, and the third column as annotated consists of three slits, which is one less slit than the second column), to provide enhanced air permeability and elongation properties along the textile fabric (see paragraphs 0032-0034 and 0057-0060).

    PNG
    media_image2.png
    718
    748
    media_image2.png
    Greyscale

	Therefore, based on Noda’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have continued McNabb’s repeating slit pattern (repeating pattern of Fig. 5 of McNabb) along the gusset to include a greater selection/representation of slits to encompass a configuration wherein the first column of slits includes five slits, the second column consists of four slits (i.e., one less slit than the first column of slits), and the third column consists of three slits (i.e., one less slit than the second column of slits), since McNabb and Noda teach the same repeating pattern, and extending the repeating pattern along the gusset would provide enhanced air permeability and elongation properties along the gusset. 
McNabb also fails to disclose wherein, when the textile fabric is in the unstretched state, the first slit is arc shaped and the second slit is half-moon shaped. Instead, McNabb discloses a plurality of linear slits (see Fig. 5).
However, Lin teaches an article of apparel (30) for wearing on a user’s body (see Fig. 7 and paragraph 0039), the article of apparel including a plurality of slits (31) for ventilation, the plurality of slits having a first configuration in an unstretched state (see Fig. 3) and a second configuration in a stretched state (see Fig. 4), the plurality of slits having an arc-shape/half-moon shape in the unstretched state (see Fig. 3 and paragraphs 0033-0035; note that while the slits are described as “arc-shaped,” they also form a half moon shape inasmuch as claimed, and the claims do not clearly differentiate between the two shapes), the plurality of slits allowing for enhanced ventilation as the wearer moves (see paragraphs 0039-0044).
Furthermore, Boissier teaches a layered article (1) for wearing on a user’s body (see paragraphs 0020-0022) and having a plurality of slits (14) that can be straight, S-shaped, V-shaped, U-shaped (i.e., arc-shaped/half-moon shaped), or any combination of the various types (see paragraphs 0026-0028 and 0054), as one of ordinary skill in the art would recognize that any of the above known slit shapes would function in the same manner to open and close as the wearer moves (see paragraph 0054).
Therefore, based on Lin’s and Boissier’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McNabb’s first slit to be arc shaped instead of linear, and the second slit to be half-moon shaped instead of linear, as such a modification would be nothing more than a simple substitution of one known slit shape for another, and would function in the same manner to open and close as the wearer moves. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.
Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  A change in aesthetic (ornamental) design generally will not support patentability.  See MPEP 2144.04 (IV)(B).

Regarding claim 2, the modified article of McNabb (i.e., McNabb in view of Noda, Lin, and Bossier) is further disclosed wherein the plurality of slits (26 of McNabb) are positioned in two or more distinct groupings on the lower body article of apparel (along respective right and left sides of gusset 13 of McNabb, see Figs. 1-2 and column 4, lines 12-64 of McNabb), the plurality of slits within each grouping aligned in a same direction (see at least Fig. 5 of McNabb).

Regarding claim 3, the modified article of McNabb (i.e., McNabb in view of Noda, Lin, and Bossier) is further disclosed wherein a first grouping of the two or more distinct groupings is formed along a left side of the lower body article of apparel (along left side of gusset 13, adjacent left leg portion 23 of McNabb) and a second grouping of the two or more distinct groupings is formed along a right side of the lower body article of apparel (along right side of gusset 13, adjacent right leg portion 25 of McNabb, see at least Figs. 1-2 of McNabb).

Regarding claim 4, the modified article of McNabb (i.e., McNabb in view of Noda, Lin, and Bossier) is further disclosed wherein the first grouping and the second grouping (along left and right sides of gusset 13 of McNabb) each comprise a plurality of columns of slits in linear alignment with one another, wherein each column of the plurality of columns of slits is offset from an adjacent column of slits, and wherein a slit in each column of the plurality of columns of slits is aligned perpendicular from a portion of a long axis of a slit in the adjacent column of slits (see Figs. 3-5 of McNabb).

Regarding claim 5, the modified article of McNabb (i.e., McNabb in view of Noda, Lin, and Bossier) is further disclosed wherein the plurality of columns of slits comprise the first column of slits and the second column of slits, wherein the first column of slits comprises five slits in linear alignment with one another (see annotated Fig. 1a of Noda) and the second column of slits comprises four slits in linear alignment with one another (see annotated Fig. 1a of Noda), the first column of slits being offset and adjacent to the second column of slits (see Fig. 1a of Noda and Fig. 5 of McNabb), and wherein the first column of slits includes the first slit and the second slit of the repeating pattern and the second column of slits includes the third slit of the repeating pattern (see Fig. 1a of Noda and Fig. 5 of McNabb).

Regarding claim 6, the modified article of McNabb (i.e., McNabb in view of Noda, Lin, and Bossier) is further disclosed wherein the plurality of columns of slits comprise the third column of slits and a fourth column of slits (see annotated Fig. 5 of McNabb and annotated Fig. 1a of Noda below), wherein the third column of slits comprises three slits in linear alignment with one another (see annotated Fig. 1a of Noda) and the fourth column of slits comprises four slits in linear alignment with one another (see Fig. 1a of Noda, the fourth column comprises at least four slits), the third column of slits being offset from and adjacent to the fourth column of slits, and wherein the third column of slits includes the third slit of the repeating pattern, and the fourth column of slits includes the first slit and the second slit of the repeating pattern (see Fig. 5 of McNabb and Fig. 1a of Noda; the third and fourth columns respectively include the same repeating pattern as the first and second columns, and therefore also include the respective first, second, and third slits of the repeating pattern).

    PNG
    media_image3.png
    828
    748
    media_image3.png
    Greyscale


Regarding claim 7, the modified article of McNabb (i.e., McNabb in view of Noda, Lin, and Bossier) is further disclosed wherein the fourth column of slits is offset from and adjacent to the second column of slits (see Fig. 5 of McNabb and Fig. 1a of Noda).

Regarding claim 8, the modified article of McNabb (i.e., McNabb in view of Noda, Lin, and Bossier) is further disclosed wherein the plurality of columns of slits comprise a fifth column of slits (see annotated Fig. 5 of McNabb and annotated Fig. 1a of Noda above), wherein the fifth column of slits comprises three slits in linear alignment with one another (see Fig. 1a of Noda, the fifth column comprises at least three slits), the fifth column of three slits being offset from and adjacent to the third column of slits, and wherein the fifth column of slits includes the first slit and the second slit of the repeating pattern  (see Fig. 5 of McNabb and Fig. 1a of Noda; the fifth column includes the same repeating pattern as the first column, and therefore also includes the respective first and second slits of the repeating pattern).

Claims 9-17, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over McNabb, in view of Weldon (US Patent No. 5,446,927), further in view of Lin and Boissier.
Regarding claim 9, McNabb discloses a lower body article of apparel (shorts of Figs. 1-2) comprising:
a first layer (body of shorts as described in column 3, line 54 – column 4, line 3) formed into a pelvic portion (16) having a waist opening (21), a left leg portion (23) and a right leg portion (25); and
a first plurality of slits (26) formed through the first layer in a repeating pattern (see Figs. 1-4 and column 4, lines 12-25 and 50-64); 
each slit of the first plurality of slits in a first configuration at a first state of the lower body article of apparel (see Fig. 5) and a second configuration at a second state of the lower body article of apparel (see Fig. 6), wherein the first state corresponds to the lower body article of apparel not being under tension and the second state corresponds to the lower body article of apparel being under tension from a stretching force (see column 2, lines 30-41 and column 4, line 49- column 5, line 9),
wherein the plurality of slits are arranged in the first layer to form at least a first column of slits in linear alignment with one another (see annotated Fig. 5), a second column of slits in linear alignment with one another (see annotated Fig. 5), and a third column of slits  in linear alignment with one another (see annotated Fig. 5), wherein the second column of slits includes at least one less slit than the first column of slits, and the third column of slits includes at least one less slit than the second column of slits (see Fig. 5; the Examiner notes that claim 9 is an open-ended “comprising” claim and the claim further utilizes open-ended “includes” language – as such, the first, second, and third column “comprise”/ “include” the claimed number of slits inasmuch as claimed; e.g., as shown in Fig. 5, the first column includes three slits, the second column includes two slits, which is one less slit than the first column, and the third column includes one slit, which is one less slit than the second column), 
wherein the repeating pattern comprises a first slit in linear alignment with a second slit and separated by a spacing (vertical spacing between first and second slit as annotated, see Fig. 5) and a third slit parallel to and offset from the first slit and the second slit, the third slit being staggered relative to the first slit and the second slit such that the third slit overlies the spacing between the first slit and the second slit (see annotated Fig. 5; note that by definition “overlie” means “to lie over or upon,” and claim 9 as currently recited does not require the third slit to fully encompass the width of the spacing; see definition 1 of “overlie” via Merriam-Webster.com); and
wherein the first plurality of slits is positioned in a V-shaped grouping proximate a groin area of the lower body article of apparel (see Figs. 1-2, first plurality of slits 26 are formed uniformly through gusset 13, which is proximate the groin area of the shorts, and forms a V-shaped grouping at least when viewed from an upside down direction of Figs. 1-2; the Examiner further notes that claim 9 is an open-ended “comprising” claim, and does not prohibit the slits from also being formed outside of the claimed V-shaped grouping).

    PNG
    media_image4.png
    746
    762
    media_image4.png
    Greyscale


McNabb substantially discloses the invention as disclosed above but fails to further disclose a second layer affixed to the first layer, the first layer and the second layer formed into a pelvic portion, a left leg portion and a right leg portion, wherein the first layer is exterior to the second layer when the article is in an as-worn position; and a second plurality of slits formed through the second layer in the repeating pattern, wherein the second plurality of slits is also positioned in a V-shaped grouping proximate the groin area of the lower body article of apparel.
However, Weldon teaches a two-ply article of apparel (10) comprising a first outer layer (11) affixed to a second substantially coextensive inner layer (12) wherein the first layer is exterior to the second layer when the article is in an as-worn position (see Figs. 1-3 and column 2, lines 43-65), wherein both the first layer and the second layer comprise a plurality of apertures (16) formed through each layer in a repeating pattern (see Figs. 1-3), to facilitate cooling of the skin while also preventing excessive sunlight from contacting the skin (see column 1, lines 6-52).
Therefore, based on Weldon’s teachings, it would have been obvious to one having ordinary skill in the art to have modified McNabb’s article to include a substantially coextensive inner layer, such that the first outer layer and the second inner layer would both be formed into the pelvic portion, left leg portion, and right leg portion; wherein the first layer is exterior to the second layer when the article is in an as-worn position; the second layer having a second plurality of slits formed therethrough in the repeating pattern of the first plurality of slits, as doing so would facilitate cooling of the skin while also preventing excessive sunlight from contacting the skin.
As modified, the second plurality of slits would also be positioned in a V-shaped grouping proximate the groin area of the lower body article of apparel (along gusset 13 of McNabb, see note above).
McNabb also fails to disclose wherein when the lower body article of apparel is in the first state, the first slit is arc shaped and the second slit is half-moon shaped.
However, Lin teaches an article of apparel (30) for wearing on a user’s body (see Fig. 7 and paragraph 0039), the article of apparel including a plurality of slits (31) for ventilation, the plurality of slits having a closed configuration in an unstretched state (see Fig. 3) and an open configuration in a stretched state (see Fig. 4), the plurality of slits having an arc-shape/half-moon shape in the unstretched state (see Fig. 3 and paragraphs 0033-0035; note that while the slits are described as “arc-shaped,” they also form a half moon shape inasmuch as claimed, and the claims do not clearly differentiate between the two shapes), the plurality of slits allowing for enhanced ventilation as the wearer moves (see paragraphs 0039-0044).
Furthermore, Boissier teaches a layered article (1) for wearing on a user’s body (see paragraphs 0020-0022) and having a plurality of slits (14) that can be straight, S-shaped, V-shaped, U-shaped (i.e., arc-shaped/half-moon shaped), or any combination of the various types (see paragraphs 0026-0028 and 0054), as one of ordinary skill in the art would recognize that any of the above known slit shapes would function in the same manner to open and close as the wearer moves (see paragraph 0054).
Therefore, based on Lin’s and Boissier’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McNabb’s first slit to be arc shaped instead of linear, and the second slit to be half-moon shaped instead of linear, as such a modification would be nothing more than a simple substitution of one known slit shape for another, and would function in the same manner to open and close as the wearer moves. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.
Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  A change in aesthetic (ornamental) design generally will not support patentability.  See MPEP 2144.04 (IV)(B).

	Regarding claim 10, the modified article of McNabb (i.e., McNabb in view of Weldon, Lin, and Boissier) is further disclosed wherein the first column of slits is offset from and adjacent to the second column of slits, and wherein the first column of slits includes the first slit and the second slit of the repeating pattern and the second column of slits includes the third slit of the repeating pattern (see Fig. 5 of McNabb).

	Regarding claim 11, the modified article of McNabb (i.e., McNabb in view of Weldon, Lin, and Boissier) is further disclosed wherein a slit in each column is aligned perpendicular from a portion of a long axis of a slit in an adjacent column (see Fig. 5 of McNabb).

	Regarding claim 12, the modified article of McNabb (i.e., McNabb in view of Weldon, Lin, and Boissier) is further disclosed wherein slits in each column have a position that is staggered to a long axis of at least one slit in the adjacent column (see Fig. 5 of McNabb).

Regarding claim 13, the modified article of McNabb (i.e., McNabb in view of Weldon, Lin, and Boissier) is further disclosed wherein the first column of slits and the second column of slits each extend at an angle with respect to a vertical axis of the lower body article of apparel (see position of gusset 13 in annotated Fig. 1 of McNabb in comparison with the configuration of slits in Figs. 3 and 5, which extend in a linear direction through gusset 13).

    PNG
    media_image5.png
    993
    771
    media_image5.png
    Greyscale

	Regarding claim 14, the modified article of McNabb (i.e., McNabb in view of Weldon, Lin, and Boissier) is further disclosed wherein the first column of slits and the second column of slits extend at an angle with respect to the vertical axis of the lower body article of apparel (see annotated Fig. 1 of McNabb above and note in rejection of claim 13) proximate the groin area of the lower body article of apparel and towards a right side and a left side of the lower body article of apparel (see Figs. 1-2 and column 4, lines 12-64 of McNabb, the first and second column of slits 26 are formed in gusset area 13 which is in/proximate a groin area of the shorts and extends towards both a right leg area and a left leg area of the shorts).

Regarding claim 15, the modified article of McNabb (i.e., McNabb in view of Weldon, Lin, and Boissier) is further disclosed wherein the first plurality of slits are aligned with the second plurality of slits such that slits of the first plurality of slits and the second plurality of slits provide a direct path through the lower body article of apparel when the lower body article of apparel is in the as-worn position and in the second state (see Figs. 1-3 and column 2, line 66 – column 4, line 45 of Weldon; Weldon teaches wherein the alignment between the first and second plurality of apertures may be configured such that at any given moment the majority of or all the apertures 16 in the outer layer 11 at least partially cover, align, and register with corresponding apertures 16 in the inner layer 12, thus providing a direct path through the article when the article is worn, inasmuch as claimed by Applicant).
It is noted that the recitation of “such that slits of the first plurality of slits and the second plurality of slits provide a direct path through the lower body article of apparel when the lower body article of apparel is in the as-worn position and in the second state” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. McNabb, Weldon, Lin, and Boissier together teach the structure as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 16, the modified article of McNabb (i.e., McNabb in view of Weldon, Lin, and Boissier) is further disclosed wherein, when the lower body article of apparel is in the second state (i.e., stretched state), the first slit is a dome shape and the second slit is a crescent shape (see Fig. 4 of Lin which depicts a stretched state of the fabric; note that slits 31 form a stretched shape that can be reasonably construed as both a dome shape and crescent shape, and the claims do not clearly differentiate between the two shapes).

Regarding claim 17, McNabb, Weldon, Lin, and Boissier together teach the limitations of claim 9, as discussed above. 
McNabb fails to further disclose wherein, when the lower body article of apparel is in the first state, the third slit is either arc shaped or half-moon shaped.
However, as noted above, Lin teaches an article of apparel (30) for wearing on a user’s body (see Fig. 7 and paragraph 0039), the article of apparel including a plurality of slits (31) for ventilation, the plurality of slits having a closed configuration in an unstretched state (see Fig. 3) and an open configuration in a stretched state (see Fig. 4), the plurality of slits having an arc-shape/half-moon shape in the unstretched state (see Fig. 3 and paragraphs 0033-0035; note that while the slits are described as “arc-shaped,” they also form a half moon shape inasmuch as claimed, and the claims do not clearly differentiate between the two shapes), the plurality of slits allowing for enhanced ventilation as the wearer moves (see paragraphs 0039-0044).
Furthermore, Boissier teaches a layered article (1) for wearing on a user’s body (see paragraphs 0020-0022) and having a plurality of slits (14) that can be straight, S-shaped, V-shaped, U-shaped (i.e., arc-shaped/half-moon shaped), or any combination of the various types (see paragraphs 0026-0028 and 0054), as one of ordinary skill in the art would recognize that any of the above known slit shapes would function in the same manner to open and close as the wearer moves (see paragraph 0054).
Therefore, based on Lin’s and Boissier’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McNabb’s third slit to also be arc-shaped or half-moon shaped instead of linear, as such a modification would be nothing more than a simple substitution of one known slit shape for another, and would function in the same manner to open and close as the wearer moves. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.
Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  A change in aesthetic (ornamental) design generally will not support patentability.  See MPEP 2144.04 (IV)(B).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over McNabb, in view of Noda, further in view of Pezzimenti (US PG Pub 2013/0276201).
Regarding claim 18, McNabb discloses a lower body article of apparel (shorts of Figs. 1-2) comprising:
a textile fabric (see column 3, line 54 – column 4, line 3) formed into a pelvic portion (16) having a waist opening (21), a left leg portion (23) and a right leg portion (25); and
a first plurality of slits (plurality of slits 26 extending along the right half of gusset 13) extending through the textile fabric (see Figs. 1-4 and column 4, lines 12-25 and 50-64); and
a second plurality of slits (plurality of slits 26 extending along the left half of gusset 13) extending through the textile fabric (see Figs. 1-4 and column 4, lines 12-25 and 50-64),
wherein the first plurality of slits and the second plurality of slits are arranged in the textile fabric to form at least a first column of linearly spaced slits, a second column of linearly spaced slits, and a third column of linearly spaced slits (see annotated Fig. 5 below), the first column of linearly spaced slits being adjacent to and staged from the second column of linearly spaced slits such that a slit (i.e., 1st slit as annotated) in the first column of linearly spaced slits overlies a spacing between two slits (i.e., 2nd and 3rd slit as annotated, which are separated by a vertical spacing, see Fig. 5) in the second column of linearly spaced slits (see annotated Fig. 5; note that by definition “overlie” means “to lie over or upon,” and claim 18 as currently recited does not require the third slit to fully encompass the width of the spacing; see definition 1 of “overlie” via Merriam-Webster.com).
McNabb substantially discloses the invention as claimed above but fails to explicitly show a large enough selection of slits to encompass a configuration wherein the second column of slits consists of one less slit than the first column of slits, and the third column of slits consists of least one less slit than the second column of slits. The Examiner notes that while McNabb discloses wherein the entire gusset area 13 includes the regular pattern of slits along its length (see Figs. 1-3 of column 4, lines 12-25 of McNabb), Figs. 5-6 only depict a small selection in close-up view.
	However, Noda teaches a textile fabric (30A) for forming an article of apparel (see Figs. 1a-1b and paragraphs 0001-0002, 0018-0019 and 0054-0067) comprising a plurality of slits (11) formed through the textile fabric in an offset repeating pattern corresponding to the offset repeating pattern of McNabb (see Fig. 1a of Noda and Fig. 5 of McNabb), to form at least a first column of slits in linear alignment with one another, a second column of slits in linear alignment with one another, and third column of slits in linear alignment with one another (see annotated Fig. 1a and paragraphs 0054-0067), wherein the second column of slits consists of one less slit than the first column of slits, and the third column of slits consists of one less slit than the second column of slits (see annotated Fig. 1a; the Examiner notes that while this paragraph of the claim includes “consists of” language, claim 18 is still an open-ended “comprising” claim (“A lower body article of apparel comprising…”), and the claim further utilizes open-ended language (“wherein the first plurality of slits and the second plurality of slits are arranged in the textile fabric to form at least a first column of slits…a second column of slits…and a third column of slits”) – as such, the first, second, and third column as annotated “consist of” the claimed number of slits, and the article of apparel also includes additional slits outside of the annotated arrangements, which is not currently prohibited by claim 18; e.g., as shown in Fig. 1a of Noda, the first column as annotated has five slits, the second column as annotated consists of four slits, which is one less slit than the first column, and the third column as annotated consists of three slits, which is one less slit than the second column), to provide enhanced air permeability and elongation properties along the textile fabric (see paragraphs 0032-0034 and 0057-0060).

    PNG
    media_image2.png
    718
    748
    media_image2.png
    Greyscale

	Therefore, based on Noda’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have continued McNabb’s repeating slit pattern (repeating pattern of Fig. 5 of McNabb) along the gusset to include a greater selection/representation of slits to encompass a configuration wherein the first column of slits includes five slits, the second column consists of four slits (i.e., one less slit than the first column of slits), and the third column consists of three slits (i.e., one less slit than the second column of slits), since McNabb and Noda teach the same repeating pattern, and extending the repeating pattern along the gusset would provide enhanced air permeability and elongation properties along the gusset. 
McNabb also fails to disclose wherein the first plurality of slits have a first shape, and the second plurality of slits have a second shape that is different from the first shape. Instead, McNabb discloses a plurality of uniform and linear (non-curved) slits (see Fig. 5).
However, Pezzimenti teaches a ventilated article of apparel (100, see at least Figs. 1-3 and Abstract) comprising a textile layer (see paragraphs 0021-0022) having a plurality of openings (110) formed through the textile layer in a repeating pattern (see at least Fig. 3 and paragraphs 0022-0024), wherein the plurality of openings include at least a first opening having a first shape, and a second opening having a second shape that is different from the first shape (see Fig. 3 and paragraph 24, Pezzimenti teaches wherein the openings may be formed in different sizes and/or different shapes), so as to provide optimal ventilation and breathability while still maintaining the structural integrity of the textile layer.
Therefore, based on Pezzimenti’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McNabb’s plurality of linear slits to have different shapes, such that the first plurality of slits would have a first shape, and the second plurality of slits would have a second shape different from the first shape; as doing so would provide optimal ventilation and breathability while still maintaining the structural integrity of the textile layer.
Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  A change in aesthetic (ornamental) design generally will not support patentability.  See MPEP 2144.04 (IV)(B).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over McNabb, Noda, and Pezzimenti, as applied to claim 18 above, in view of Lin and Boissier.
Regarding claim 19, McNabb, Noda, and Pezzimenti together teach the limitations of claim 18, as discussed above, but fail to further teach wherein the first shape is arc shaped when the lower body article of apparel is in an unstretched state.
However, Lin teaches an article of apparel (30) for wearing on a user’s body (see Fig. 7 and paragraph 0039), the article of apparel including a plurality of slits (31) for ventilation, the plurality of slits having a closed configuration in an unstretched state (see Fig. 3) and an open configuration in a stretched state (see Fig. 4), the plurality of slits having an arc shape in the unstretched state (see Fig. 3 and paragraphs 0033-0035), the plurality of slits allowing for enhanced ventilation as the wearer moves (see paragraphs 0039-0044).
Furthermore, Boissier teaches a layered article (1) for wearing on a user’s body (see paragraphs 0020-0022) and having a plurality of slits (14) that can be straight, S-shaped, V-shaped, U-shaped (i.e., arc-shaped), or any combination of the various types (see paragraphs 0026-0028 and 0054), as one of ordinary skill in the art would recognize that any of the above known slit shapes would function in the same manner to open and close as the wearer moves (see paragraph 0054).
Therefore, based on Lin’s and Boissier’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McNabb’s first plurality of slits to be arc-shaped instead of linear, as such a modification would be nothing more than a simple substitution of one known slit shape for another, and would function in the same manner to open and close as the wearer moves. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.
Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  A change in aesthetic (ornamental) design generally will not support patentability.  See MPEP 2144.04 (IV)(B).

Regarding claim 20, McNabb and Pezzimenti together teach the limitations of claim 18, as discussed above, but fail to further teach wherein the second shape is half-moon shaped when the lower body article of apparel is in an unstretched state.
However, Lin teaches an article of apparel (30) for wearing on a user’s body (see Fig. 7 and paragraph 0039), the article of apparel including a plurality of slits (31) for ventilation, the plurality of slits having a closed configuration in an unstretched state (see Fig. 3) and an open configuration in a stretched state (see Fig. 4), the plurality of slits having a half-moon shape in the unstretched state (see Fig. 3 and paragraphs 0033-0035; note that while the slits are described as “arc-shaped,” they also form a half moon shape inasmuch as claimed, and the claims do not clearly differentiate between the two shapes), the plurality of slits allowing for enhanced ventilation as the wearer moves (see paragraphs 0039-0044).
Furthermore, Boissier teaches a layered article (1) for wearing on a user’s body (see paragraphs 0020-0022) and having a plurality of slits (14) that can be straight, S-shaped, V-shaped, U-shaped (i.e., half-moon shaped), or any combination of the various types (see paragraphs 0026-0028 and 0054), as one of ordinary skill in the art would recognize that any of the above known slit shapes would function in the same manner to open and close as the wearer moves (see paragraph 0054).
Therefore, based on Lin’s and Boissier’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McNabb’s second plurality of slits to be half-moon shaped instead of linear, as such a modification would be nothing more than a simple substitution of one known slit shape for another, and would function in the same manner to open and close as the wearer moves. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.
Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  A change in aesthetic (ornamental) design generally will not support patentability.  See MPEP 2144.04 (IV)(B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732